DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
Status of Claims
Applicant’s response, filed 05/13/2021, has been fully considered. No amendments were made. Accordingly, claims 1-4 remain pending and considered in this Office Action.
1.132 Honjo Declaration 
The Declaration of Minoru Honjo under 37 CFR 1.132 filed 05/13/2021 is insufficient to overcome the rejection of claims 1-4 based upon Kimura and Robles as set forth in the last Office action because the opinion declaration, while being accorded some weight in view of Declarant’s background and work experience, is insufficient to rebut the prima facie case of obviousness. 
It has been held that ‘although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application’ In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
Additionally, it has been held that ‘although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962). In assessing the probative value of the an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985).
In the instant case, Minoru Honjo is a named co-inventor of the instant application and the content of the Declaration is opinion evidence unaccompanied by factual support to argue the conclusion that the invention as claimed is obvious over the teachings of Kimura and Robles. Declarant’s statements are fully considered but are accorded limited weight because it is exclusively opinion testimony.
With regard to Declarant’s assertion that the skilled artisan would not select the same steel having the same yield strength for both the rail and the wheel because the harder the wheel, the more wear and fatigue damage will be observed in the contacting rail (Bottom of Page 3 of Declaration) which would not aid in Kimura’s goal of providing a rail with improved wear resistance (i.e. less fatigue damage) (Top of Page 4 of Declaration), Examiner disagrees and maintains that there is no evidence to show that the wheel needs to have a lower hardness than the contacting rail. Additionally, increasing hardness of the wheel does not necessarily result in increased wear and fatigue damage as asserted by Declarant. If the rail is of the same or similar hardness, then the wear rates would be equal or nearly equal. Further, such a difference between the hardness of the wheel and hardness of the rail is not claimed. Kimura explains at Paragraph 0090 that the yield strength “needs to be 827 MPa or more” and that “the yield strength of 827 MPa or more allows sufficient fatigue strength of the rail for heavy freight transport”.
Examiner respectfully maintains that Kimura and Robles are directed to steels useful in rail or freight operations and provide a reasonable expectation of success. In the interest of 
Considering the evidence of record, the declaration, and the understandings of a person of ordinary skill in the art before the effective filing date of the claimed invention, the prima facie case of obviousness over Kimura and Robles is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for selecting a rail steel and [selecting] a wheel steel to be used on an actual track which is a mental process that can be performed by a human (MPEP 2106.04a). This judicial exception is not integrated into a practical application because there are no practical steps or features to the method beyond ‘selecting’ which is practicable by a human selecting steel compositions for an intended use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, it is known, and routine, that steels are selected based upon their composition and mechanical properties for intended uses/conditions. In contrast, it is noted that there are no features 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (WO 2013/161026 using U.S. 2015/0152516 A1 as translation) in view of Robles (U.S. 2009/0053095; Of Record).
Regarding claims 1-4, Kimura et al. (hereinafter “Kimura”) teaches a pearlite rail and method of manufacturing the pearlite rail (Title) for railroads (Paragraph 0002). 
Kimura does not disclose the wheel steel used for transport but does note the problem of very severe contact environments between rails and wheels. As such, it would be obvious to the ordinarily skilled artisan to appreciate that the steel used for the rails could also be used for a wheel composition so as to reduce the incompatibility of contact between steels of the rail and wheels that are significantly differently compositioned. Therefore, while Kimura does not teach a wheel steel composition, the ordinary skilled artisan would find it obvious to try to use the steel of the rail composition for the wheel composition such that the wheel steel composition has been included in the table below. 
Notably, Robles appreciates the control to specifically target a wheel rim’s rail contacting surface or a rails’ wheel contacting surface (Paragraph 0028).
Specifically, Kimura teaches a pearlite rail containing (mass%; Paragraphs 0011-0014):
Claimed
Rail Steel
Wheel Steel
Kimura
Overlap
C
0.70-less than 0.85
0.57-less than 0.85
0.70-1.0
0.70-less than 0.85
Si
0.10-1.50
0.10-1.50
0.1-1.5
0.1-1.5
Mn
0.40-1.50
0.40-1.50
0.10-1.5
0.40-1.5
Cr
0.05-1.50
0.05-1.50
0.1-2.0
0.1-1.50
Cu (claims 2-4)
1.00 or less
1.00 or less
0.01-1.0
0.01-1.0
Balance
Fe and impurities
Fe and impurities
Fe and impurities
Fe and impurities



Kimura further teaches that the rail (which would necessarily comprise a head portion) has a yield strength of 827 MPa or more (Paragraph 0090) which allows sufficient fatigue strength.
In view that Kimura teaches that the rail achieves sufficient fatigue strength, it would be obvious to the person of ordinary skill to use the same steel with the same yield strength (827 MPa or more) so as to ensure that the steel wheel also achieves sufficient fatigue strength which would further reduce the issue of incompatibility between the rail and the wheel contact surfaces.
With regard to the feature requiring a ratio of the yield strength of the head portion of the rail and the rim portion of the wheel to be within a range of 0.85 to 1.95, it is noted that the selection of the same steel that is treated to have a YS of 827 MPa or more for both the rail and the wheel would achieve a ratio of 1.0 which is within the claimed ratio range.
Therefore, it would be obvious in view of the teachings of Kimura and Robles to select the steel of Kimura for both the rail steel and the wheel steel so as to achieve sufficient fatigue strength.
Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive.
Applicant’s arguments appear to be the same as those advanced in the after-final response filed 03/24/2021 but have been supplemented with a declaration. The Examiner maintains the responses as set forth in the Advisory action mailed 03/30/2021 and further responds in the Declaration section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 7,972,451 directed to pearlitic steel rail excellent in wear resistance and ductility; Wheel-Rail Interface Handbook (described in 1.132 section above); and Markov (described in 1.132 section above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        
ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738